IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 No. 78 EM 2015

                    Petitioner


             v.


HUBERT MICHAEL,

                    Respondent


                                        ORDER



PER CURIAM

      AND NOW, this 7th day of March, 2016, the Application for Leave to File a Reply

is GRANTED, and the Petition for Extraordinary Relief Pursuant to King’s Bench

Jurisdiction is DENIED.

      Justice Eakin did not participate in the consideration or decision of this matter.